Name: Commission Regulation (EC) No 1305/1999 of 21 June 1999 fixing for the 1999/2000 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for Williams and Rocha pears in syrup and/or natural fruit juice
 Type: Regulation
 Subject Matter: prices;  economic policy;  foodstuff;  plant product
 Date Published: nan

 Avis juridique important|31999R1305Commission Regulation (EC) No 1305/1999 of 21 June 1999 fixing for the 1999/2000 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for Williams and Rocha pears in syrup and/or natural fruit juice Official Journal L 155 , 22/06/1999 P. 0033 - 0033COMMISSION REGULATION (EC) No 1305/1999of 21 June 1999fixing for the 1999/2000 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for Williams and Rocha pears in syrup and/or natural fruit juiceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables(1), as last amended by Regulation (EC) No 2199/97(2), and in particular Articles 3(3) and 4(9) thereof,(1) Whereas the minimum price and the amount of the production aid should be set for the 1999/2000 marketing year for Williams and Rocha pears in syrup and/or natural fruit juice on the basis of the criteria laid down in Articles 3 and 4 of Regulation (EC) No 2201/96 respectively, taking account of the guarantee threshold beyond which the aid is reduced introduced by Article 5 of that Regulation;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year:(a) the minimum price referred to in Article 3 of Regulation (EC) No 2201/96 shall be EUR 35,552 per 100 kg net from the producer for Williams and Rocha pears intended for the production of pears in syrup and/or natural fruit juice;(b) the production aid referred to in Article 4 of that Regulation shall be EUR 11,886 per 100 kg net for Williams and Rocha pears in syrup and/or natural fruit juice.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 15 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.